Exhibit 10.1
 
[logo.jpg]
 

 
DEVRY EDUCATION GROUP INC.
EXECUTIVE EMPLOYMENT AGREEMENT


 
THIS EXECUTIVE EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into
as of May 31, 2016 (the “Effective Date”), by and between DeVry Education Group
Inc. (“DeVry Group”), and Patrick J. Unzicker (the “Executive”).  DeVry Group
and the Executive are sometimes hereinafter referred to individually as a
“Party” and together as “Parties.”
 
Unless otherwise defined in the body of this Agreement, capitalized terms shall
be defined as provided in Appendix I to this Agreement.
 
In consideration of the mutual covenants contained herein and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties hereto agree as follows:
 
AGREEMENT
 
1.            Employment Period.  DeVry Group will employ the Executive, and the
Executive hereby accepts employment with DeVry Group, upon the terms and subject
to the conditions set forth in this Agreement.  The Executive’s employment under
this Agreement shall begin on the Effective Date and shall continue thereafter
until the first to occur of the events described in Section 8(a) (the
“Employment Period”).
 
2.            Position and Duties.
 
(a)            Title; Responsibilities.  During the Employment Period, the
Executive will serve as the Senior Vice President, Chief Financial Officer and
Treasurer of DeVry Group and will have the normal duties, responsibilities and
authority of that position, subject to the power of the CEO to expand or limit
such duties, responsibilities and authority; provided, however, at all times,
Executive’s duties, responsibilities and authority shall be commensurate with
such duties, responsibilities and authority held by executives in comparable
positions in corporations of similar size and scope to DeVry Group in DeVry
Group’s industry.  The Executive shall report to the CEO or the CEO’s designee. 
In this trusted, executive position, the Executive will be given access to DeVry
Group’s Confidential Information.  The Executive shall comply in all material
respects with all applicable laws, rules and regulations relating to the
performance of the Executive’s duties and responsibilities hereunder, including
DeVry Group’s Code of Business Conduct and Ethics.
 
1

--------------------------------------------------------------------------------

3.            Compensation.
 
(a)            Base Salary.  The Executive’s Base Salary under this Agreement
shall be at the initial rate of $410,000.  The Executive’s Base Salary will be
paid by DeVry Group in substantially equal bi-weekly installments.  The Base
Salary will be reviewed annually by the CEO in coordination with the
Compensation Committee and upon such review the Base Salary may be increased by
the CEO in coordination with the Compensation Committee (but subject to any
applicable DeVry Group policy, law, or exchange listing requirement); provided,
however, the Base Salary under this Agreement, including as subsequently
adjusted upwards, may not be decreased thereafter except in the case of an
across-the-board percentage reduction in base salaries of executives at the
Executive’s level affecting such executives equally.  All amounts payable to the
Executive under this Agreement will be subject to all required withholding by
DeVry Group.
 
(b)            Equity Awards.  In addition to the Base Salary, the Executive
shall be eligible for annual equity awards, as determined by DeVry Group, the
Board and/or Compensation Committee as necessary and appropriate to comply with
DeVry Group policy, applicable law, or exchange listing requirements, under
DeVry Group’s equity award plan(s) covering executives at the Executive’s level,
as in effect from time to time.
 
4.            Management Incentive.  In addition to the Base Salary, the
Executive will be eligible to receive an annual MIP Target payment under DeVry
Group’s annual Management Incentive Plan, as in effect from time to time, upon
the achievement of specific DeVry Group-wide and personal performance goals that
will be determined each fiscal year by the Executive’s direct supervisor and/or
the Compensation Committee as necessary and appropriate to comply with DeVry
Group policy; provided, however, the MIP Award may be based on a higher or lower
percentage of the MIP Target for performance which is in excess of target goals
or below target goals, respectively.  Any MIP Award due and owing hereunder with
respect to any fiscal year shall be paid no later than the fifteenth day of the
third month following the end of DeVry Group’s fiscal year in which the MIP
Award was earned.
 
5.            Vacation.  The Executive will be entitled to the number of weeks
of vacation each fiscal year equal to that of other executives at the
Executive’s level.
 
2

--------------------------------------------------------------------------------

6.            Benefits.  In addition to the Base Salary and other compensation
provided for in Section 3 and Section 4 above, the Executive shall be eligible
to participate in such health and welfare benefit plans (including Executive’s
eligible dependents) and any qualified and/or non-qualified retirement plans of
DeVry Group as may be in effect from time to time; provided, however, that
participation shall be subject to all of the terms and conditions of such plans,
including, without limitation, all waiting periods, eligibility requirements,
vesting, contributions, exclusions and other similar conditions or
limitations.   Any and all benefits under any such plans shall also be payable,
if applicable, in accordance with the underlying terms and conditions of such
plan document.  Executive’s participation in the foregoing plans and any
perquisite programs will be on terms no less favorable than afforded to
executives at the Executive’s level, as in effect from time to time.  DeVry
Group, however, shall have the right in its sole discretion to modify, amend or
terminate such benefit plans and/or perquisite programs at any time.  DeVry
Group will reimburse the Executive for all reasonable business expenses incurred
by Executive in the course of performing Executive’s duties and responsibilities
under this Agreement which are consistent with DeVry Group’s policies and
procedures in effect from time to time.
 
7.            Relocation Expenses.  [RESERVED].
 
8.            Termination.
 
(a)            When Does Termination Occur.  The Executive’s employment with
DeVry Group and the Employment Period will end on the earlier of (i) the
Executive’s death or Permanent Disability, (ii) the Executive’s resignation at
any time with or without Good Reason, or (iii) termination by DeVry Group at any
time with or without Cause.  Except as otherwise provided herein, any
termination of the Employment Period by DeVry Group or by the Executive will be
effective as specified in a written notice from the terminating Party to the
other Party; provided, however, if the Executive’s employment with DeVry Group
is terminated during the Employment Period by DeVry Group without Cause or by
the Executive without Good Reason, the terminating Party must give the other
Party at least thirty (30) days prior written notice.  For avoidance of doubt,
Executive’s voluntary retirement from DeVry Group shall be deemed a resignation
by Executive without Good Reason.
 
(b)            Termination Due to Death or Permanent Disability.  If the
Employment Period is terminated pursuant to Section 8(a)(i) above, then, through
the date of termination of Executive’s employment with DeVry Group, the
Executive will be entitled to the Accrued Benefits payable no later than thirty
(30) days following Executive’s Termination Date.  Except as set forth in this
paragraph (b), the Executive will not be entitled to any other Base Salary,
severance, compensation or benefits from DeVry Group thereafter, other than
those previously earned under any of DeVry Group’s retirement plans or expressly
required under applicable law.
 
3

--------------------------------------------------------------------------------

(c)            Termination by DeVry Group With Cause or By the Executive Without
Good Reason.  If the Employment Period is terminated by DeVry Group with Cause
or if the Executive resigns without Good Reason, then the Executive will only be
entitled to receive the Accrued Benefits payable no later than thirty (30) days
following Executive’s Termination Date.  Except as set forth in this paragraph
(c), the Executive will not be entitled to any other Base Salary, severance,
compensation or benefits from DeVry Group thereafter, other than those
previously earned under any of DeVry Group’s retirement plans or expressly
required under applicable law.  Within ten (10) days following notice of
termination with Cause, the Executive may request of the CEO an opportunity to
cure the Cause event, which request shall be determined by the CEO in the CEO’s
sole discretion.
 
(d)            Termination by DeVry Group Without Cause or By the Executive With
Good Reason.  If:
 
(i)          the Executive’s employment with DeVry Group is terminated during
the Employment Period (A) by DeVry Group without Cause or (B) by the Executive
with Good Reason; and
 
(ii)          the Executive executes a Release and such Release is not timely
revoked by Executive and becomes legally effective; and
 
(iii)          the Executive complies with the terms of this Agreement and the
Release,
 
then the Executive will be entitled to receive:
 
(A)            Accrued Benefits.  the Accrued Benefits payable no later than
thirty (30) days following Executive’s Termination Date;
 
(B)            Base Salary and MIP Award.  payment of an amount equal to one and
one-half (1-1/2) times the sum of Executive’s Base Salary (at the rate then in
effect) plus MIP Target, which shall be payable in eighteen (18) equal monthly
payments commencing with the first payroll period following the date the Release
becomes legally effective; and
 
(C)            Other Benefits.  the following “Additional Benefits”:
 
4

--------------------------------------------------------------------------------

(I)            Pro-Rated MIP Award.  Provided that Executive has been employed
for not less than six (6) months during the fiscal year during which Executive’s
Termination Date occurs, payment of a pro-rated MIP Award pursuant to Section 4
(based on the number of days in the fiscal year which have passed divided by
365) based upon accomplishment of the relevant performance targets for the
relevant fiscal year which includes the Executive’s Termination Date, which MIP
Award shall be payable in a lump sum payment at the time all other MIP Awards
for such fiscal year are paid to the other DeVry Group senior executives;
 
(II)            Health Continuation.  Eighteen (18) months of continued health
benefit plan coverage following the Termination Date at active employee levels
and active employee cost for Executive and Executive’s eligible dependents; such
health benefits shall be provided and paid for by the Executive per regular
payroll period of DeVry Group commencing with the first payroll period following
the Executive’s termination of employment and continuing until the earlier of
(1) the eighteen (18) month anniversary of Executive’s Termination Date, or (2)
the date Executive is eligible for equivalent coverage and benefits under the
plans and programs of a subsequent employer.  Medical expenses (as defined in
Code Section 213(d)) paid pursuant to this paragraph are intended to be exempt
from Code Section 409A to the extent permitted under Treasury Regulation
§§1.409A-1(b)(9)(v)(B) and -3(i)(1)(iv)(B).  However, to the extent any health
benefits provided pursuant to this paragraph do not qualify for exemption under
Code Section 409A, DeVry Group shall provide Executive with a lump sum payment
in an amount equal to the number of months of coverage to which Executive is
entitled times the then applicable premium for the relevant health plan in which
Executive participated.  Such lump sum amount will be paid during the second
month following the month in which such coverage expires; and
 
(III)            Outplacement Services.  DeVry Group shall, at its sole expense,
provide the Executive with a nine (9) month senior executive level outplacement
program the provider of which shall be selected by DeVry Group in DeVry Group’s
sole discretion with such expenses being payable to the outplacement service as
soon as administratively practicable but in no event later that the last day of
the calendar year immediately following the calendar year in which such expense
was incurred by the Executive.
 
(e)            Specified Employee Six Month Delay Requirement.  Notwithstanding
the provisions of paragraph (d) immediately above, because DeVry Group is a
“public company” within the meaning of Code Section 409A, any amounts payable to
the Executive during the first six months and one day following the Termination
Date pursuant to paragraph (d) immediately above shall be deferred until the
date which is six months and one day following such Termination Date, with the
first payment being in an amount equal to the total amount to which the
Executive would otherwise have been entitled during the period following the
Termination Date of employment if the six-month deferral had not been required. 
Except as otherwise expressly provided in paragraph (d) immediately above, all
of the Executive’s rights to Base Salary, employee benefits, severance and other
compensation hereunder or under any policy or program of DeVry Group which
accrue or become payable on or after the termination of the Employment Period
will cease upon such Termination Date other than those expressly required under
applicable law.
 
5

--------------------------------------------------------------------------------

(f)            No Offset or Mitigation.  Except for such monies due and owing
DeVry Group, if Executive’s employment with DeVry Group is terminated for any
reason, DeVry Group will have no right of offset, nor will Executive be under
any duty or obligation to seek alternative or substitute employment at any time
after the effective date of such termination or otherwise mitigate any amounts
payable by DeVry Group to Executive.
 
9.            Change in Control.
 
(a)            Obligations of DeVry Group upon Executive’s Termination with Good
Reason or DeVry Group’s Termination of Executive Without Cause During Change in
Control Period.  If:
 
(i)          during the Change in Control Period, DeVry Group terminates the
Executive’s employment without Cause (other than for death or Disability) or the
Executive terminates employment for Good Reason, and
 
(ii)          the Executive executes the Release and such Release is not timely
revoked by Executive and becomes legally effective; and
 
(iii)          the Executive complies with the terms of this Agreement and the
Release,
 
then the Executive will be entitled to receive:
 
(A)            Accrued Benefits.  the Accrued Benefits payable no later than
thirty (30) days following Executive’s Termination Date;
 
(B)            Base Salary and MIP Award.  payment of an amount equal to two (2)
times the sum of Executive’s Base Salary (at the rate then in effect) plus MIP
Target, which shall be payable in twenty four (24) equal monthly payments
commencing with the first payroll period following the date the Release becomes
legally effective; and
 
(C)            Other Benefits.  Additional Benefits as delineated in Section
8(d)(iii)(C) above except that in subsection (II) the reference to “eighteen
(18) months” shall be changed to “twenty four (24) months” and in subsection
(III) the reference to “nine (9) month” shall be changed to “twelve (12)
months.”
 
6

--------------------------------------------------------------------------------

(b)            Obligations of DeVry Group upon Executive’s Death.  If the
Executive’s employment is terminated by reason of the Executive’s death during
the Change in Control Period, DeVry Group shall provide the Executive’s estate
or beneficiaries with the Accrued Benefits, and shall have no other severance
obligations under this Agreement.  The Accrued Benefits shall be paid to the
Executive’s estate or beneficiary, as applicable, within thirty (30) days
following the Termination Date.
 
(c)            Obligations of DeVry Group upon Executive’s Permanent
Disability.  If the Executive’s employment is terminated by reason of the
Executive’s Permanent Disability during the Change in Control Period, DeVry
Group shall provide the Executive with the Accrued Benefits, and shall have no
other severance obligations under this Agreement.  The Accrued Benefits shall be
paid to the Executive within thirty (30) days following the Termination Date.
 
(d)            Obligations of DeVry Group upon Executive’s Termination Without
Good Reason or DeVry Group’s Termination of Executive With Cause During Change
in Control Period.  If the Executive’s employment is terminated for Cause during
the Change in Control Period or the Executive resigns during the Change in
Control Period without Good Reason, DeVry Group shall provide the Executive with
the Accrued Benefits, and shall have no other severance obligations under this
Agreement.  In such case, all Accrued Benefits shall be paid to the Executive
within thirty (30) days following the Termination Date.  For avoidance of doubt,
expiration of the Agreement during the Change in Control Period by action of the
Executive in accordance with Section 1 shall be deemed a resignation by
Executive without Good Reason.
 
(e)            Anticipatory Change in Control.  If a Change in Control occurs
and if the Executive’s employment with DeVry Group was terminated by DeVry Group
without Cause within six (6) months prior to the date such Change in Control
occurred, and if it is reasonably demonstrated by the Executive that such
termination of employment (i) was at the request of a third party who had taken
steps reasonably calculated to effect a Change in Control or (ii) otherwise
arose in connection with or in anticipation of a Change in Control, then
Executive shall be deemed to have been involuntarily terminated by DeVry Group
without Cause during the Change in Control Period and shall be eligible to
receive the monies and benefits under Section 9(a) rather than Section 8(d) of
the Agreement.
 
7

--------------------------------------------------------------------------------

10.            Confidential Information.
 
(a)            The Executive recognizes and acknowledges that the continued
success of DeVry Group and its Affiliates depends upon the use and protection of
a large body of confidential and proprietary information and that the Executive
will have access to the entire universe of DeVry Group’s Confidential
Information (as defined below in Section 10(b)), as well as certain confidential
information of other Persons with which DeVry Group and its Affiliates do
business, and that such information constitutes valuable, special and unique
property of DeVry Group, its Affiliates and such other Persons.
 
(b)            Confidential Information.  For purposes of this Agreement, DeVry
Group’s “Confidential Information” shall include DeVry Group and its Affiliates’
trade secrets as defined under Delaware law, as well as any other information or
material which is not generally known to the public, and which:  (a) is
generated, collected by or utilized in the operations of DeVry Group or its
Affiliates’ business and relates to the actual or anticipated business, research
or development of DeVry Group, its Affiliates or DeVry Group and its Affiliates’
actual or prospective Customers; or (b) is suggested by or results from any task
assigned to the Executive by DeVry Group or its Affiliates, or work performed by
the Executive for or on behalf of DeVry Group or its Affiliates.  Confidential
Information shall not be considered generally known to the public if the
Executive or others improperly reveal such information to the public without
DeVry Group or its Affiliates’ express written consent and/or in violation of an
obligation of confidentiality owed to DeVry Group or its Affiliates. 
Confidential Information includes, without limitation, the information,
observations and data obtained by the Executive while employed by DeVry Group
concerning the business or affairs of DeVry Group or its Affiliates, including
information concerning acquisition opportunities in or reasonably related to
DeVry Group or its Affiliates’ business or industry, the identities of and other
information (such as databases) relating to the current, former or prospective
employees, suppliers and Customers of DeVry Group or its Affiliates,
development, transition and transformation plans, methodologies and methods of
doing business, strategic, marketing and expansion plans, financial and business
plans, financial data, pricing information, employee lists and telephone
numbers, locations of sales representatives, new and existing customer or
supplier programs and services, customer terms, customer service and integration
processes, requirements and costs of providing service, support and equipment.
 
8

--------------------------------------------------------------------------------

(c)            The Executive agrees to use DeVry Group’s Confidential
Information only as necessary and only in connection with the performance of
Executive’s duties hereunder.  The Executive shall not, without DeVry Group’s
prior written permission, directly or indirectly, utilize for any purpose other
than for a legitimate business purpose solely on behalf of DeVry Group or its
Affiliates, or directly or indirectly, disclose outside of DeVry Group or
outside of the Affiliates, any of DeVry Group’s Confidential Information, as
long as such matters remain Confidential Information.  The restrictions set
forth in this paragraph are in addition to and not in lieu of any obligations
the Executive may have by law with respect to DeVry Group’s Confidential
Information, including any obligations the Executive may owe under any
applicable trade secrets statutes or similar state or federal statutes.  This
Agreement shall not prevent the Executive from revealing evidence of criminal
wrongdoing to law enforcement or prohibit the Executive from divulging DeVry
Group’s Confidential Information by order of court or agency of competent
jurisdiction.  However, the Executive shall promptly inform DeVry Group of any
such situations and shall take such reasonable steps to prevent disclosure of
DeVry Group’s Confidential Information until DeVry Group or its relevant
Affiliates have been informed of such requested disclosure and DeVry Group has
had an opportunity to respond to the court or agency.
 
(d)            The Executive understands that DeVry Group and its Affiliates
will receive from third parties confidential or proprietary information ("Third
Party Information") subject to a duty on DeVry Group or its Affiliates to
maintain the confidentiality of such information and to use it only for certain
limited purposes.  During the Employment Period and thereafter, and without in
any way limiting the foregoing provisions of this Section 10, the Executive will
hold Third Party Information in the strictest confidence and will not disclose
to anyone (other than personnel and consultants of DeVry Group and its
Affiliates who need to know such information in connection with their work for
DeVry Group or its Affiliates) or use Third Party Information unless expressly
authorized by such third party or by the CEO.
 
(e)            During the Employment Period, the Executive will not improperly
use or disclose any confidential information or trade secrets, if any, of any
former employers or any other person or entity to whom the Executive has an
obligation of confidentiality, and will not bring onto the premises of DeVry
Group or its Affiliates any unpublished documents or any property belonging to
any former employer or any other person or entity to whom the Executive has an
obligation of confidentiality unless consented to in writing by the former
employer or such other person or entity.  The Executive will use in the
performance of Executive’s duties only information which is (i) generally known
and used by persons with training and experience comparable to the Executive's
and which is (x) common knowledge in the industry or (y) otherwise legally in
the public domain, (ii) otherwise provided or developed by DeVry Group or its
Affiliates or (iii) in the case of materials, property or information belonging
to any former employer or other person or entity to whom the Executive has an
obligation of confidentiality, approved for such use in writing by such former
employer or other person or entity.
 
9

--------------------------------------------------------------------------------

11.            Return of DeVry Group Property.  The Executive acknowledges and
agrees that all notes, records, reports, sketches, plans, unpublished memoranda
or other documents, whether in paper, electronic or other form (and all copies
thereof), held by the Executive concerning any information relating to the
business of DeVry Group or its Affiliates, whether confidential or not, are the
property of DeVry Group and its Affiliates.  The Executive will immediately
deliver to DeVry Group at the termination or expiration of the Employment
Period, or at any other time the CEO may request, all equipment, files,
property, memoranda, notes, plans, records, reports, computer tapes, printouts
and software and other documents and data (and all electronic, paper or other
copies thereof) belonging to DeVry Group or its Affiliates which includes, but
is not limited to, any materials that contain, embody or relate to the
Confidential Information, Work Product or the business of DeVry Group or its
Affiliates, which Executive may then possess or have under Executive’s control. 
The Executive will take any and all actions reasonably deemed necessary or
appropriate by DeVry Group or its Affiliates from time to time in its sole
discretion to ensure the continued confidentiality and protection of the
Confidential Information.  The Executive will notify DeVry Group and the
appropriate Affiliates promptly and in writing of any circumstances of which the
Executive has knowledge relating to any possession or use of any Confidential
Information by any Person other than those authorized by the terms of this
Agreement.
 
12.            Intellectual Property Rights.  The Executive acknowledges and
agrees that all inventions, technology, processes, innovations, ideas,
improvements, developments, methods, designs, analyses, trademarks, service
marks, and other indicia of origin, writings, audiovisual works, concepts,
drawings, reports and all similar, related, or derivative information or works
(whether or not patentable or subject to copyright), including but not limited
to all resulting patent applications, issued patents, copyrights, copyright
applications and registrations, and trademark applications and registrations in
and to any of the foregoing, along with the right to practice, employ, exploit,
use, develop, reproduce, copy, distribute copies, publish, license, or create
works derivative of any of the foregoing, and the right to choose not to do or
permit any of the aforementioned actions, which relate to DeVry Group or
Affiliates’ actual or anticipated Business, research and development or existing
or future products or services and which are conceived, developed or made by the
Executive while employed by DeVry Group or an Affiliate (collectively, the "Work
Product") belong to DeVry Group.  The Executive further acknowledges and agrees
that to the extent relevant, this Agreement constitutes a “work for hire
agreement” under the Copyright Act, and that any copyrightable work (“Creation”)
constitutes a “work made for hire” under the Copyright Act such that DeVry Group
is the copyright owner of the Creation.  To the extent that any portion of the
Creation is held not to be a “work made for hire” under the Copyright Act, the
Executive hereby irrevocably assigns to DeVry Group all right, title and
interest in such Creation.  All other rights to any new Work Product and all
rights to any existing Work Product are also hereby irrevocably conveyed,
assigned and transferred to DeVry Group pursuant to this Agreement.  The
Executive will promptly disclose and deliver such Work Product to DeVry Group
and, at DeVry Group's expense, perform all actions reasonably requested by DeVry
Group (whether during or after the Employment Period) to establish, confirm and
protect such ownership (including, without limitation, the execution of
assignments, copyright registrations, consents, licenses, powers of attorney and
other instruments).  All Work Product made within six months after termination
of the Executive's employment with DeVry Group will be presumed to have been
conceived during the Executive's employment with DeVry Group, unless the
Executive can prove conclusively that it was created after such termination.
 
10

--------------------------------------------------------------------------------

13.            Non-Compete, Non-Solicitation.
 
(a)            In further consideration of the compensation to be paid to the
Executive hereunder, the Executive acknowledges that in the course of
Executive’s employment with DeVry Group, Executive has, and will continue to,
become familiar with DeVry Group's Confidential Information, methods of doing
business, business plans and other valuable proprietary information concerning
DeVry Group, its Affiliates, and their customers and suppliers and that
Executive’s services have been and will be of special, unique and extraordinary
value to DeVry Group and its Affiliates.  The Executive agrees that, during the
Employment Period and continuing for, as applicable, (i) eighteen (18) months
thereafter, regardless of the reason for the termination of Executive's
employment other than under Section 9(a) above or (ii) twenty four (24) months
in the event of a termination under Section 9(a) above (the "Restricted
Period"), the Executive will not, directly or indirectly, anywhere in the
Restricted Area:
 
(i)          own, manage, operate, or participate in the ownership, management,
operation, or control of, or be employed by, any entity which is in competition
with the Business of DeVry Group or its Affiliates in which the Executive would
hold a position with responsibilities that are entirely or substantially similar
to any position the Executive held during the last twelve (12) months of the
Executive’s employment with DeVry Group or in which the Executive would have
responsibility for and access to confidential information that is similar to or
relevant to that which the Executive had access to during the last twelve (12)
months of the Executive’s employment with DeVry Group; or
 
(ii)          provide services to any person or entity that engages in any
business that is similar to, or competitive with DeVry Group or its Affiliates’
Business if doing so would require the Executive to use or disclose DeVry
Group’s Confidential Information.
 
11

--------------------------------------------------------------------------------

Nothing herein will prohibit the Executive from being a passive owner of not
more than one percent (1%) of the outstanding stock of any class of a
corporation which is publicly traded, so long as the Executive has no active
participation in the business of such corporation.
 
(b)            During the Restricted Period, the Executive will not, directly or
indirectly, in any manner:  (i) hire or engage, or recruit, solicit or otherwise
attempt to employ or retain any Person who is or was an employee of or
consultant to DeVry Group or its Affiliates within the twelve (12) month period
immediately preceding the termination of Executive's employment, (ii) induce or
attempt to induce any person who is or was an employee of, or consultant to,
DeVry Group or its Affiliates within the twelve (12) month period immediately
preceding the termination of Executive's employment, to leave the employ of
DeVry Group or the relevant Affiliates, or in any way interfere with the
relationship between DeVry Group, its Affiliates and any of their employees or
consultants, or (iii) recommend the hiring of, or provide a reference for any
person who was an employee of or consultant to DeVry Group or its Affiliates
(provided, however that the Executive may hire former employees and consultants
to DeVry Group and its Affiliates after such former employees or consultants
have ceased to be employed or otherwise engaged by DeVry Group or its Affiliates
for a period of at least twelve (12) months).
 
(c)            During the Restricted Period, the Executive will not, directly or
indirectly:  (i) call on, solicit or service any Customer with the intent of
selling or attempting to sell any service or product similar to, or competitive
with, the services or products sold by DeVry Group or its Affiliates as of the
date of the termination of Executive's employment, or (ii) in any way interfere
with the relationship between DeVry Group, its Affiliates and any Customer,
supplier, licensee or other business relation (or any prospective Customer,
supplier, licensee or other business relationship) of DeVry Group or its
Affiliates (including, without limitation, by making any negative or disparaging
statements or communications regarding DeVry Group, its Affiliates or any of
their operations, officers, directors or investors).  This non-solicitation
provision applies to those Customers, suppliers, licensees or other business
relationships of DeVry Group with whom the Executive: (1) has had contact or has
solicited at any time in the twelve (12) month period of time preceding the
termination of the Executive's employment; (2) has supervised the services of
any of DeVry Group's or Affiliates’ employees who have had any contact with or
have solicited at any time during the twelve (12) month period of time preceding
the termination of Executive's employment; or (3) has had access to any
Confidential Information about such Customers, suppliers, licensees or other
business relationships at any time during the twelve (12) month period of time
preceding the termination of Executive’s employment.
 
12

--------------------------------------------------------------------------------

(d)            The Executive acknowledges and agrees that the restrictions
contained in this Section 13 with respect to time, geographical area and scope
of activity are reasonable and do not impose a greater restraint than is
necessary to protect the goodwill and other legitimate business interests of
DeVry Group and its Affiliates.  In particular, the Executive agrees and
acknowledges that DeVry Group is currently engaging in Business and actively
marketing its services and products throughout the Restricted Area, that
Executive's duties and responsibilities for DeVry Group and/or its Affiliates
are co-extensive with the entire scope of DeVry Group's Business, that DeVry
Group has spent significant time and effort developing and protecting the
confidentiality of their methods of doing business, technology, customer lists,
long term customer relationships and trade secrets and that such methods,
technology, customer lists, customer relationships and trade secrets have
significant value.  However, if, at the time of enforcement of this Section 13,
a court holds that the duration, geographical area or scope of activity
restrictions stated herein are unreasonable under circumstances then existing or
impose a greater restraint than is necessary to protect the goodwill and other
business interests of DeVry Group and its Affiliates, the Parties agree that the
maximum duration, scope or area reasonable under such circumstances will be
substituted for the stated duration, scope or area and that the court will be
allowed to revise the restrictions contained herein to cover the maximum
duration, scope and area permitted by law, in all cases giving effect to the
intent of the parties that the restrictions contained herein be given effect to
the broadest extent possible.  The existence of any claim or cause of action by
the Executive against DeVry Group, whether predicated on this Agreement or
otherwise, will not constitute a defense to the enforcement by DeVry Group of
the provisions of Sections 10, 11, 12 or this Section 13, which Sections will be
enforceable notwithstanding the existence of any breach by DeVry Group. 
Notwithstanding the foregoing, the Executive will not be prohibited from
pursuing such claims or causes of action against DeVry Group.  The Executive
consents to DeVry Group notifying any future employer of the Executive of the
Executive's obligations under Sections 10, 11, 12 and this Section 13 of this
Agreement.
 
(e)            In the event of the breach or a threatened breach by the
Executive of any of the provisions of Sections 10, 11, 12 or this Section 13,
DeVry Group, in addition and supplementary to any other rights and remedies
existing in its favor, will be entitled to seek specific performance and/or
injunctive or other equitable relief (in the form of a temporary restraining
order, preliminary injunction and/or permanent injunction) from a court of
competent jurisdiction in order to enforce or prevent any violations of the
provisions hereof.
 
13

--------------------------------------------------------------------------------

(f)            Upon the Executive’s written request, the CEO may, in the CEO’s
sole discretion, permit the Executive to engage in certain work or activity that
is otherwise prohibited by this Agreement, if and only if the Executive first
provides the CEO with written evidence satisfactory to the CEO, including
assurances from any new employer of the Executive, that the contribution of
Executive’s knowledge to that work or activity will not cause the Executive to
disclose, base judgment upon, or use DeVry Group’s trade secrets or other
Confidential Information.  The Executive shall not engage in such work or
activity unless and until the Executive receives written consent from the CEO.
 
(g)            Neither the CEO’s consent under Section 13(f) nor DeVry Group’s
failure to seek enforcement of any restrictive covenant under this Agreement
shall be deemed a consent or waiver by DeVry Group of any subsequent breach of
this Agreement by the Executive and DeVry Group shall have the right to seek
enforcement of this Agreement against the Executive for any breach not
specifically consented to in writing by the CEO or DeVry Group.
 
14.            Executive’s Representations.  [RESERVED].
 
15.            Survival.  Any provisions which by its nature is intended to
survive and continue in full force in accordance with its terms shall continue
notwithstanding the termination of the Employment Period.
 
16.            Notices. Any notice provided for in this Agreement will be in
writing and will be either personally delivered, sent by reputable overnight
courier service, sent by facsimile (with hard copy to follow by regular mail) or
mailed by first class mail, return receipt requested, to the recipient at the
address below indicated:
 

 
Notices to the Executive:
         
Patrick J. Unzicker
   
At such home address which is currently on record with DeVry Group
         
Notices to DeVry Group:
   
DeVry Education Group Inc.
    Attn: President and Chief Executive Officer
 
  3005 Highland Parkway
 
  Downers Grove, IL 60515-5799
 

 
14

--------------------------------------------------------------------------------

       
with copies to (which will not constitute notice to DeVry Group):
         
Eugene Jacobs, Esq.
   
Seyfarth Shaw LLP
   
131 S. Dearborn Street, Suite 2400
   
Chicago, IL 60603
 

 
or such other address or to the attention of such other person as the recipient
Party will have specified by prior written notice to the sending Party.  Any
notice under this Agreement will be deemed to have been given when so delivered,
sent or mailed.
 
17.            Severability.  Whenever possible, each provision of this
Agreement will be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement is held to be invalid,
illegal or unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or any action in any other jurisdiction, but this Agreement
will be reformed, construed and enforced in such jurisdiction as if such
invalid, illegal or unenforceable provision had never been contained herein.
 
18.            Complete Agreement.  This Agreement embodies the complete
agreement and understanding among the Parties and supersedes and preempts any
prior understandings, agreements or representations by or among the Parties,
written or oral, which may have related to the subject matter hereof in any way.
 
19.            Counterparts. This Agreement may be executed in separate
counterparts (including by facsimile signature pages), each of which is deemed
to be an original and all of which taken together constitute one and the same
agreement.
 
20.            No Strict Construction.  The parties hereto jointly participated
in the negotiation and drafting of this Agreement.  The language used in this
Agreement will be deemed to be the language chosen by the parties hereto to
express their collective mutual intent, this Agreement will be construed as if
drafted jointly by the parties hereto, and no rule of strict construction will
be applied against any Person.
 
21.            Successors and Assigns.  This Agreement is intended to bind and
inure to the benefit of and be enforceable by the Executive, DeVry Group and
their respective heirs, successors and assigns.  The Executive may not assign
Executive’s rights or delegate Executive’s duties or obligations hereunder
without the prior written consent of DeVry Group.  DeVry Group may not assign
its rights and obligations hereunder, without the consent of, or notice to, the
Executive, with the sole exception being a sale to any Person that acquires all
or substantially all of DeVry Group whether stock or assets, in which case such
consent of the Executive is not necessary.
 
15

--------------------------------------------------------------------------------

22.            Choice of Law; Exclusive Venue. THIS AGREEMENT, AND ALL ISSUES
AND QUESTIONS CONCERNING THE CONSTRUCTION, VALIDITY, ENFORCEMENT AND
INTERPRETATION OF THIS AGREEMENT, WILL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF DELAWARE, WITHOUT GIVING
EFFECT TO ANY CHOICE OF LAW OR CONFLICT OF LAW RULES OR PROVISIONS (WHETHER OF
THE STATE OF DELAWARE OR ANY OTHER JURISDICTION) THAT WOULD CAUSE THE
APPLICATION OF THE LAWS OF ANY JURISDICTION OTHER THAN THE STATE OF DELAWARE. 
SUBJECT TO SECTION 24 OF THIS AGREEMENT, THE PARTIES AGREE THAT ALL LITIGATION
ARISING OUT OF OR RELATING TO SECTIONS 10, 11, 12 OR 13 OF THIS AGREEMENT MUST
BE BROUGHT EXCLUSIVELY IN DELAWARE (COLLECTIVELY THE “DESIGNATED COURTS”).  EACH
PARTY HEREBY CONSENTS AND SUBMITS TO THE EXCLUSIVE JURISDICTION OF THE
DESIGNATED COURTS.  WITH RESPECT TO LITIGATION UNDER SECTIONS 10, 11, 12 OR 13
OF THIS AGREEMENT, EACH PARTY HEREBY IRREVOCABLY WAIVES ALL CLAIMS OR DEFENSES
OF LACK OF PERSONAL JURISDICTION OR ANY OTHER JURISDICTION DEFENSE, AND ANY
OBJECTION WHICH SUCH PARTY MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF
ANY SUIT, ACTION OR PROCEEDING IN ANY DESIGNATED COURT, INCLUDING ANY RIGHT TO
OBJECT ON THE BASIS THAT ANY DISPUTE, ACTION, SUIT OR PROCEEDING BROUGHT IN THE
DESIGNATED COURTS HAS BEEN BROUGHT IN AN IMPROPER OR INCONVENIENT FORUM OR
VENUE.
 
23.            Dispute Resolution. Notwithstanding anything to the contrary, any
and all other disputes, controversies or questions arising under, out of, or
relating to this Agreement (or the breach thereof), or, the Executive’s
employment with DeVry Group or termination thereof, other than those disputes
relating to Executive’s alleged violations of Sections 10 (Confidential
Information), 11 (return of property), 12 (intellectual property) and 13
(covenants of noncompete and nonsolicitation) of this Agreement, shall be
referred for binding arbitration in Chicago, Illinois to a neutral arbitrator
(who is licensed to practice law in any State within the United States of
America) selected by the Executive and DeVry Group and this shall be the
exclusive and sole means for resolving such dispute.  Such arbitration shall be
conducted in accordance with the National Rules for Resolution of Employment
Disputes of the American Arbitration Association.  The arbitrator shall have the
discretion to award reasonable attorneys' fees, costs and expenses to the
prevailing party.  Judgment upon the award rendered by the arbitrator may be
entered in any court having jurisdiction thereof.  This Section 24 does not
apply to any action by DeVry Group to enforce Sections 10, 11, 12 and 13 of this
Agreement and does not in any way restrict DeVry Group’s rights under Section 22
of this Agreement.
 
16

--------------------------------------------------------------------------------

24.            Mutual Waiver of Jury Trial.  IN THE EVENT OF LITIGATION AS
PERMITTED UNDER SECTION 22 (AND SUBJECT TO SECTION 23) OF THIS AGREEMENT, DEVRY
GROUP AND THE EXECUTIVE EACH WAIVE THEIR RESPECTIVE RIGHT TO A TRIAL BY JURY OF
ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF OR RELATED TO ANY
ACTION, PROCEEDING OR OTHER LITIGATION OF ANY TYPE BROUGHT BY ANY OF THE PARTIES
AGAINST ANY OTHER PARTY OR ANY AFFILIATE OF ANY OTHER SUCH PARTY, AS PERTAINS TO
A CONTRACT CLAIMS, TORT CLAIMS OR OTHERWISE UNDER SECTIONS 10, 11, 12 OR 13 OF
THIS AGREEMENT.  DEVRY GROUP AND THE EXECUTIVE EACH AGREE THAT ANY SUCH CLAIM OR
CAUSE OF ACTION WILL BE TRIED BY A COURT TRIAL WITHOUT A JURY.  WITHOUT LIMITING
THE FOREGOING, THE PARTIES FURTHER AGREE THAT THEIR RESPECTIVE RIGHT TO A TRIAL
BY JURY IS WAIVED BY OPERATION OF THIS SECTION AS TO ANY ACTION, COUNTERCLAIM OR
OTHER PROCEEDING WHICH SEEKS, IN WHOLE OR IN PART, TO CHALLENGE THE VALIDITY OR
ENFORCEABILITY OF SECTIONS 10, 11, 12 OR 13 OF THIS AGREEMENT.  THIS WAIVER WILL
APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO
SECTIONS 10, 11, 12 OR 13 OF THIS AGREEMENT.
 
25.            Indemnification.  In addition to any rights to indemnification to
which the Executive is entitled under DeVry Group’s charter and by-laws, to the
extent permitted by applicable law, DeVry Group will indemnify, from the assets
of DeVry Group supplemented by insurance in an amount determined by DeVry Group,
the Executive at all times, during and after the Employment Period, and, to the
maximum extent permitted by applicable law, shall pay the Executive’s expenses
(including reasonable attorneys’ fees and expenses, which shall be paid in
advance by DeVry Group as incurred, subject to recoupment in accordance with
applicable law) in connection with any threatened or actual action, suit or
proceeding to which the Executive may be made a party, brought by any
shareholder of DeVry Group directly or derivatively or by any third party by
reason of any act or omission or alleged act or omission in relation to any
affairs of DeVry Group or any subsidiary or Affiliate of DeVry Group of the
Executive as an officer, director or employee of DeVry Group or of any
subsidiary or Affiliate of DeVry Group.  DeVry Group shall use its best efforts
to maintain during the Employment Period and thereafter insurance coverage
sufficient in the determination of the Board to satisfy any indemnification
obligation of DeVry Group arising under this Section 25.
 
17

--------------------------------------------------------------------------------

26.            Nondisparagement. Executive agrees that both during the
Employment Period and thereafter, the Executive shall not make or publish any
statements or comments that disparage or injure the reputation or goodwill of
DeVry  Group or any of its affiliates, or any of its or their respective
officers or directors, or otherwise make any oral or written statements that a
reasonable person would expect at the time such statement is made to likely have
the effect of diminishing or injuring the reputation or goodwill of DeVry Group,
or any of its affiliates, or any of its or their respective officers or
directors; provided, however, nothing herein shall prevent the Executive from
providing any information that may be compelled by law.
 
27.            Assistance in Proceedings. During the Employment Period and
thereafter, the Executive will cooperate with DeVry Group in any internal
investigation or administrative, regulatory or judicial proceeding as reasonably
requested by DeVry Group (including, without limitation, the Executive being
available to DeVry Group upon reasonable notice for interviews and factual
investigations, appearing at DeVry Group’s request to give testimony without
requiring service of a subpoena or other legal process, volunteering to DeVry
Group all pertinent information and turning over to DeVry Group all relevant
documents which are or may come into the Executive's possession, all at times
and on schedules that are reasonably consistent with the Executive’s other
permitted activities and commitments).  In the event DeVry Group requires the
Executive’s cooperation in accordance with this Section 27, DeVry Group will pay
the Executive a reasonable per diem as determined by the Board and reimburse the
Executive for reasonable expenses incurred in connection therewith (including
lodging and meals, upon submission of receipts).
 
28.            Amendment and Waiver. The provisions of this Agreement may be
amended or waived only with the prior written consent of DeVry Group and the
Executive or pursuant to Section 17, and no course of conduct or course of
dealing or failure or delay by any Party hereto in enforcing or exercising any
of the provisions of this Agreement will affect the validity, binding effect or
enforceability of this Agreement or be deemed to be an implied waiver of any
provision of this Agreement.
 
*    *    *    *    *
18

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
Effective Date.
 
 

  DEVRY EDUCATION GROUP INC.                  
 
By:
    Printed: Lisa Wardell     Title: President and Chief Executive Officer    
       EXECUTIVE                                    Printed:                    
   Date:              

 
19

--------------------------------------------------------------------------------

 


APPENDIX I
 
DEFINITIONS
 
“Accrued Benefits” means (a) Base Salary earned through the Termination Date;
(b) except in the event of a termination by DeVry Group with Cause, the balance
of any awarded (i.e., the amount and payment of the specific award has been
fully approved by the Board) but as yet unpaid, annual cash incentive or other
incentive awards for any fiscal year prior to the fiscal year during which the
Executive’s Termination Date occurs; (c) a payment representing the Executive’s
accrued but unused vacation; and (d) anything in this Agreement to the contrary
notwithstanding, (i) the payment of any vested, but not forfeited, benefits as
of the Termination Date under DeVry Group’s employee benefit plans payable in
accordance with the terms of such plans and (ii) the availability of such
benefit continuation and conversion rights to which Executive is entitled in
accordance with the terms of such plans.
 
“Affiliates” means any company, directly or indirectly, controlled by,
controlling or under common control with DeVry Group, including, but not limited
to, DeVry Group’s subsidiary entities, parent, partners, joint ventures, and
predecessors, as well as its successors and assigns.
 
“Base Salary” means the amount specified in Section 3(a) of the Agreement, as
adjusted from time to time.
 
“Board” means the Board of Directors of DeVry Education Group Inc.
 
“Business” means (a) the provision of educational services to individuals at the
secondary through post-secondary levels of education and/or training services to
individuals seeking professional certifications or professional education by (i)
a market funded institution offering degree and non-degree programs (ii) at
classroom locations in multiple states and/or through an online curriculum
delivery mechanism, and (b) any other business directly engaged in by DeVry
Group and its Affiliates during the Employment Period.
 
“Cause” means (i) the commission of a felony or other crime involving moral
turpitude or the commission of any other act or omission involving
misappropriation, dishonesty, fraud, illegal drug use or breach of fiduciary
duty, (ii) willful failure to perform duties as reasonably directed by the CEO
or the CEO’s designee, (iii) the Executive’s gross negligence or willful
misconduct with respect to the performance of the Executive’s duties hereunder,
(iv) obtaining any personal profit not fully disclosed to and approved by the
Board in connection with any transaction entered into by, or on behalf of, DeVry
Group, or (v) any other material breach of this Agreement or any other agreement
between the Executive and DeVry Group.
20

--------------------------------------------------------------------------------

“CEO” means the President and Chief Executive Officer of DeVry Education Group
Inc.
 
“Change in Control” means such term as defined in the DeVry Education Group Inc.
Incentive Plan of 2013.
 
“Change in Control Period” means the period commencing on the date of a Change
in Control and ending on the twelve (12) month anniversary of such date.
 
“Code” means the Internal Revenue Code of 1986, as amended.
 
“Code of Business Conduct and Ethics” means such code as maintained by DeVry
Education Group Inc., as amended from time to time.
 
“Compensation Committee” means that committee of the Board which shall have
authority over the compensation (cash and non-cash) of certain aspects of DeVry
Group, including, but not limited to, all officers and executives of DeVry
Group, including DeVry Group’s Chief Executive Officer, and all option grants
for any employee, executive, officer, director or consultant of DeVry Group.
 
“Copyright Act” means the United States Copyright Act of 1976, as amended.
 
“Customer” means any Person:
 
(a)            who purchased products or services from DeVry Group or any of its
Affiliates during the twelve (12) month period prior to the date of termination
of the Executive's employment; or
 
(b)            to whom DeVry Group or any of its Affiliates solicited the sale
of its products or services during the twelve (12) month period prior to the
date of termination of the Executive’s employment.
 
“Good Reason” means, without the Executive’s consent, (i) material diminution in
title, duties, responsibilities or authority; (ii) reduction of Base Salary, MIP
Target or employee benefits except for across-the-board changes for executives
at the Executive’s level; (iii) exclusion from executive benefit/compensation
plans; (iv) material breach of the Agreement that DeVry Group has not cured
within thirty (30) days after the Executive has provided DeVry Group notice of
the material breach which shall be given within sixty (60) days of the
Executive’s knowledge of the occurrence of the material breach; or (v)
resignation in compliance with securities, corporate governance or other
applicable law (such as the US Sarbanes-Oxley Act) as specifically applicable to
such Executive.  For avoidance of doubt, a change in reporting relationship to
the CEO’s designee shall not constitute “Good Reason.”
 
21

--------------------------------------------------------------------------------

“MIP Award” means the amount actually awarded Executive under DeVry Group’s
annual Management Incentive Plan, as in effect from time to time, upon the
achievement of specific DeVry Group-wide and personal performance goals of the
Executive that will be determined each fiscal year by the Executive’s direct
supervisor and/or the Compensation Committee as necessary and appropriate to
comply with DeVry Group policy.
 
“MIP Target” means sixty five percent (65%) of Executive’s Base Salary.
 
“Permanent Disability” means mental, physical or other illness, disease or
injury, which has prevented the Executive from substantially performing
Executive’s duties hereunder for the greater of:  (a) the eligibility waiting
period under the DeVry Group long term disability program in which he/she
participates, if any, (b) an aggregate of six (6) months in any twelve (12)
month period, or (c) a period of three (3) consecutive months.
 
“Person” means any natural person, corporation, general partnership, limited
partnership, limited liability company or partnership, proprietorship, other
business organization, trust, union, association or governmental or regulatory
entities, department, agency or authority.
 
“Release” means the waiver and release agreement generally used by DeVry Group
for executives, as amended from time to time.
 
“Restricted Area” means (a) throughout the world, but if such area is determined
by judicial action to be too broad, then it means (b) within North America, but
if such area is determined by judicial action to be too broad, then it means (c)
within the continental United States, but if such area is determined by judicial
action to be too broad, then it means (d) within any state in which DeVry Group
and its Affiliates is engaged in Business.
 
“Termination Date” means the last day of Executive’s employment with DeVry
Education Group Inc.
 




22